Citation Nr: 1100809	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-22 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
cholecystectomy.

2.  Entitlement to a rating higher than 10 percent for sinusitis, 
postoperative left mastoidectomy, antrostomy, tonsillectomy and 
adenoidectomy.


REPRESENTATION

Veteran represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1989.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from 
February and June 2008 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Since filing the claim for a higher rating in August 2007, 
the residual symptoms of the cholecystectomy have been severe - 
including recurrent abdominal pain, tenderness, constipation, 
diarrhea, gas, and nausea.

2.  Also since the August 2007 claim, the Veteran has had an 
additionally painful (tender) abdominal scar from her 
cholecystectomy.

3.  As well, her sinusitis has been manifested by recurrent 
tenderness, difficulty breathing, coughing, obstructed nares, 
sinus pressure, sinus drainage, phlegm, nasal stuffiness, 
headaches, and sinus pain.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 30 percent rating for the 
residuals of the cholecystectomy.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.655, 4.1-4.7, 4.21, 4.114, Diagnostic 
Code (DC) 7318 (2010).

2.  The criteria also are met for a separate 10 percent rating 
for the surgical scar as an additional residual of the 
cholecystectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.118, DCs 7800-7805 (2010).  

3.  Additionally, the criteria are met for a higher 50 percent 
rating for the sinusitis, postoperative left mastoidectomy, 
antrostomy, tonsillectomy and adenoidectomy.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1-
4.7, 4.21, 4.97, DC 6514 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify Veterans and their 
representatives of any information, and any medical or lay 
evidence, which is necessary to substantiate the claims.  VA also 
is required to apprise Veterans of whose responsibility, theirs 
or VA's, it is for obtaining this supporting evidence.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Ideally, VCAA notice should be provided prior to any initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  If for whatever reason it was 
not, however, or the notice provided was inadequate or 
incomplete, this timing error can be effectively cured by 
providing any necessary notice and then readjudicating the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 
20 Vet. App. 370 (2006).

A reviewing court, in considering the rule of prejudicial error, 
is precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each case, 
the error was outcome determinative.  All VA notice errors are 
not presumptively prejudicial.  That would impose an unreasonable 
evidentiary burden on VA to rebut the presumption and require VA 
to demonstrate why any error is harmless, rather than requiring 
the Veteran, as the pleading party, to show the error was 
harmful.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) 
initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008), that prejudicial deficiencies in the timing or content of 
a VCAA notice could be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant 
("Actual knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  

Additionally, consideration was given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009), the Federal Circuit Court vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court ... requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 2009 
WL 2835434, at 10.

It also since has been held in Vazquez-Flores v. Shinseki, No. 
05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a 
notice error, such as failing to inform the Appellant to submit 
evidence demonstrating the effect that a worsening of the 
disability has on employment, is found in an increased rating 
claim, the Appellant's burden to demonstrate prejudice, at the 
CAVC level, does not shift to VA unless notice is not provided at 
all.

In this decision, for reasons and bases that will be discussed, 
the Board is assigning the highest possible schedular ratings for 
the sinusitis and cholecystectomy residuals of 50 and 30 percent, 
respectively, under the applicable DCs 6514 and 7318.  The Board 
is also granting a separate 10 percent rating for the surgical 
scar under DC 7804.  The Board therefore need not discuss whether 
there has been compliance with the duty to notify and assist 
provisions mentioned because the Veteran is receiving then 
maximum benefit, regardless.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
Suffice to say that, in response to her August 2007 claims, she 
had a VA compensation examination in November 2007.  She also 
submitted, or the RO obtained, the records of her evaluation and 
treatment by private doctors and her VA outpatient treatment 
records.  There is no indication of any additional records that 
need to be obtained, which are obtainable.

General Statutes and Regulations for Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the increased rating 
claims, the Board must consider which DC or DCs are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  Any change in DC by a VA adjudicator must 
be specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

A decision many years ago, in March 1990, granted service 
connection for the postoperative residuals of the cholecystectomy 
and left mastoidectomy, antrostomy, tonsillectomy and 
adenoidectomy.  Both of these disabilities initially were rated 
as 0-percent disabling, i.e., noncompensable, and the Veteran did 
not appeal those initial ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In April 2002, the RO increased the rating for the sinusitis to 
10 percent retroactively effective from August 24, 2001, the date 
of receipt of her claim for a higher rating for this disability.

She filed the claims currently at issue in August 2007.  So while 
her entire history is reviewed when making disability 
determinations, 38 C.F.R. § 4.1, where, as here, service 
connection already has been established and an increase in the 
disability ratings is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  But that said, the Court held that in 
determining the "present level of disability" for any 
increased-evaluation claim, 


the Board must consider whether to "stage" the rating.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings demonstrating 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of a 
staged rating would be necessary.  The relevant temporal focus 
for adjudicating the level of disability of an increased rating 
claim is from one year before the claim was filed - so, in this 
case, since August 2006 - until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

Residuals of Cholecystectomy Claim

The existing 0 percent rating for this disability is under 38 
C.F.R. § 4.114, DC 7318, for removal of the gall bladder.  Under 
this code, this rating is warranted when the disability is 
nonsymptomatic.  A higher 10 percent rating is warranted when 
there are mild symptoms, and an even higher 30 percent rating, 
which as mentioned is the highest possible rating under this 
code, is warranted for severe symptoms.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single disability rating will be assigned under the DC that 
reflects the predominant disability picture, with elevation to 
the next higher rating where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

During her November 2007 VA examination, the Veteran reported 
experiencing pain in the right upper quadrant of her abdomen.  
She stated the pain occurred every other day and lasted for a few 
hours.  She indicated the pain was often triggered by eating.  
She was then currently taking medication for her cholecystectomy 
residuals, which she said helped but did not alleviate all of her 
symptoms.  She also indicated that, if she stopped taking the 
medications, the pain would persist throughout the day on a daily 
basis.  She also reported experiencing recurrent nausea, though 
not actually vomiting.

In April 2009, the Veteran had a physical examination by W.C.W., 
a private physician.  Dr. W.C.W. determined the Veteran had mild 
tenderness diffusely in her abdomen.  Dr. W.C.W. diagnosed a 
"history of cholecystectomy with residual complications."  In a 
supporting statement that same month, Dr. W.C.W. indicated he was 
familiar with the Veteran's medical history.  And as evidenced by 
his underlining of the relevant criteria, Dr. W.C.W. then 
confirmed the Veteran had "severe symptoms."  He indicated that 
the residuals of her cholecystectomy, along with her irritable 
bowel syndrome, "greatly interfere[d] with her daily 
activities."

Recent VA and private outpatient treatment records further 
document the Veteran's complaints of recurrent pain in her 
abdomen, constipation, diarrhea, and gas.  These records also 
document tenderness in her abdomen.

So based on these findings, the Board concludes the Veteran is 
entitled to a higher 30 percent rating for her cholecystectomy 
residuals.  Her symptoms, as mentioned, are "severe," so 
warrant assignment of this higher rating.  38 C.F.R. §§ 4.3, 4.7.

There is no possible greater rating under DC 7318 or 
alternatively under DCs 7314 (for chronic cholecystitis) or 7319 
(for irritable colon, i.e., bowel syndrome), keeping mind that 
the Veteran is entitled to only one rating under these codes 
representing the predominant disability.  Her disability has 
never been more than 30-percent disabling since filing her August 
2007 claim, so the Board cannot "stage" this rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Since, however, she has 
met the criteria for this higher 30 percent rating under DC 7318 
since filing her claim on August 31, 2007, this rating will be 
retroactive to this date of receipt of her claim.  See Harper v. 
Brown, 10 Vet. App. 125, 126 (1997) (discussing the three 
possible effective dates that may be assigned depending on the 
facts of the case:  (1) if an increase in disability occurs after 
the claim is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) 
if an increase in disability precedes the claim by a year or 
less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an 
increase in disability precedes the claim by more than a year, 
the date that the claim is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).

Because she now has the highest possible schedular rating for 
this disability under DC 7318, the Board must additionally 
consider whether she is entitled to even greater compensation on 
an extra-schedular basis under the provisions of 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  This additional discussion is later in this decision.

The Cholecystectomy Scar

The Veteran may receive a separate rating if she has disability 
that is not being compensated by her existing rating since this 
would not violate VA's 
anti-pyramiding regulation, 38 C.F.R. § 4.14.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations 
for distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one disability was not 
"duplicative of or overlapping with the symptomatology" 
of the other disability).

The regulations pertaining to rating skin disabilities were 
revised effective October 23, 2008, so during the pendency of 
this appeal.  But these regulatory changes only apply 
prospectively to applications received by VA on or after 
that date (the Veteran filed her claim in August 2007, so prior 
to that date), or if the Veteran requests review under the 
clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).

But even the regulations in effect at the time of the filing of 
her August 2007 claim permitted the assignment of a separate 10 
percent rating under DC 7804 for a superficial scar that was 
painful on examination.  And according to the report of 
her contemporaneous November 2007 VA examination, the surgical 
scar from the removal of her gallbladder (cholecystectomy) is 9 
inches and tender.  So she is entitled to additional compensation 
- namely, a separate 10 percent rating for this scar as an 
additional residual of her surgery.

However, she is not entitled to any higher rating.  DC 7800 is 
inapplicable since this abdominal scar is not on her head, face, 
or neck, irrespective of whether it is also disfiguring.  DC 7801 
also is inapplicable since this scar does not exceed 12 square 
inches.  And 10 percent is the highest possible rating under DCs 
7802, 7803, and 7804, irrespective of their applicability.  
Finally, under DC 7805, she would need to have limitation of 
function of the affected part, her abdomen, such as limitation of 
motion, which is not contemplated by her existing rating.  The 
scar was not observed to result in limitation of motion or loss 
of function during her November 2007 VA examination, or in her VA 
and private outpatient treatment records.

So she is entitled to, at most, a 10 percent rating for this 
additional disability.  The Board therefore cannot "stage" this 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Since, 
however, the tenderness (akin to pain) in this scar was evident 
during her November 2007 VA examination, so contemporaneous to 
her August 2007 claim, this additional rating will date back to 
the receipt of her claim.

Sinusitis Claim

The existing 10 percent rating for this disability is under 38 
C.F.R. § 4.97, DC 6514, for chronic sphenoid sinusitis.  Under 
this code, a 10 percent rating is assigned when there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or 
three to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A higher 30 percent rating requires three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An even higher 50 percent rating is assigned following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after repeated 
surgeries.  This is the maximum rating available under DC 6514.  
A Note in this code indicates that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.

During her November 2007 VA examination (in response to her 
August 2007 claim for a higher rating), the Veteran reported that 
she had been on numerous courses of antibiotics for her 
sinusitis.  She additionally mentioned having had sinus surgery 
in 1990 and that she continued to take medication for treatment 
of her sinusitis.  She said that she was plagued by a significant 
amount of gingival abscesses and abscess formation of the hard 
palate.  She described having a significant amount of sinus 
fullness and productive exudate while blowing her nose.  She also 
had difficulty breathing through her nose and, occasionally, had 
dyspnea even at rest.  She denied any speech impairment from her 
sinusitis; however, she stated that when her sinus drainage was 
most bothersome, her voice would become hoarse.  She also has 
recurrent headaches.  On objective physical evaluation of her 
sinuses, the VA examiner observed the Veteran's nares had a 
significant amount of turbinate hypertrophy.  They also were 
tender to palpation.  Her hard palate had an abscess.

In a July 2008 statement, the Veteran's treating physician, Dr. 
J.G.B., stated that he had treated the Veteran six times in the 
past year for her sinusitis.  Dr. J.G.B. concluded that VA should 
consider changing the Veteran's disability rating for this 
condition to 30-percent disabling because of her "six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting."

In April 2009, the Veteran had a physical examination by W.C.W., 
a private physician.  The Veteran indicated that she had been 
tried unsuccessfully on many medications for her sinusitis.  She 
also reiterated that she had had sinus surgeries, including the 
removal of her nasal polyps.  Dr. W.C.W. determined the Veteran 
had "mild" tenderness in her sinuses and "mild" post-nasal 
drip.  But Dr. W.C.W. then concluded that, overall, the Veteran 
suffers from "severe sinusitis."  Dr. W.C.W. based this 
estimation on his physical examination of the Veteran and a 
review of her medical records.  In statement that same month, Dr. 
W.C.W. indicated he was familiar with the Veteran's medical 
history, as evidenced by his review of her past records.  Dr. 
W.C.W. then concluded the Veteran has "chronic sinusitis."  
In further discussion, he determined it is "constant," requires 
"prolonged antibiotic treatment," and is characterized by 
headaches, pain, tenderness of affected sinus, and purulent 
discharge.

Recent VA and private outpatient treatment records further 
document the Veteran's complaints of difficulty breathing, 
coughing, obstructed nares, sinus pressure, sinus drainage, 
phlegm, nasal stuffiness, and sinus pain.  These records also 
document tenderness of her sinuses.

These findings show the Veteran meets the requirements for a 
higher 50 percent rating for her sinusitis.  That is to say, she 
has near constant sinusitis characterized by headaches, pain and 
tenderness, and purulent discharge or crusting after repeated 
surgeries.  Her symptoms additionally include tenderness, 
difficulty breathing, coughing, obstructed nares, sinus pressure, 
sinus drainage, phlegm, nasal stuffiness, and sinus pain.  She 
has had multiple surgeries for her sinusitis, including 
left mastoidectomy, antrostomy, tonsillectomy and adenoidectomy.  
Dr. J.G.B. confirmed the Veteran has "six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting."  Additionally, Dr. W.C.W. 
determined the Veteran's sinusitis is "chronic," "constant," 
requires "prolonged antibiotic treatment," and is characterized 
by headaches, pain, tenderness of affected sinus, and purulent 
discharge.  So the requirements for this higher 50 percent rating 
are met.  38 C.F.R. § 4.97, DC 6514.

This, as mentioned, is the highest possible rating under DC 6514.  
The other codes deserving of consideration either do not provide 
for an even greater rating or, if they do, are not shown to 
apply.

Since the findings of 50-percent disability date back to the 
August 31, 2007 claim, the rating cannot be "staged" but will 
be retroactive to that date.  See Hart, 21 Vet. App. at 505.



Extra-schedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or Board must determine whether the evidence presents such 
an exceptional disability picture that the available schedular 
evaluation for the service-connected disability is inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the Veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate the 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2010).

Here, there is no doubting the Veteran's disabilities cause 
impairment in her occupational functioning and capacity.  But the 
extent of her impairment is adequately contemplated by her 
schedular ratings, which are now considerably higher (50 and 30 
percent for her sinusitis and cholecystectomy residuals, 
respectively, with an additional 10 percent rating for her 
surgical scar), so they reasonably describe the effects of her 
disabilities.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  Indeed, as the 
Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the disability rating, itself, is recognition that 
industrial capabilities are impaired.



There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by these 
schedular ratings), suggesting the Veteran is not adequately 
compensated by the regular rating schedule.  The vast majority of 
the evaluation and treatment she has received for these 
disabilities has been on an outpatient basis, not as an 
inpatient, much less frequent inpatient, and this includes her 
surgeries.  During her recent January 2009 VA examination, she 
indicated that she was then currently unemployed - but because 
of her service-connected asthma and her non-service-connected 
panic attacks (so on account of conditions that are not at issue 
in this appeal).  She did not also report that she was unemployed 
due to her service-connected cholecystectomy residuals and/or 
sinusitis, or because of her now service-connected abdominal 
scar.  And, in any event, while that VA examiner indicated the 
Veteran could no longer work in her past job as a registered 
nurse (which she reportedly had last done in August 2008), 
because she was unable to walk more than 200 feet due to her 
service-connected bronchial asthma condition, there had been no 
doctor-prescribed bed rest in the past year and her respiratory 
condition did not significantly impair her activities of daily 
living or ability to perform sedentary or light physical 
employment activities.  She was still, in his estimation, able to 
secure and follow a substantially gainful occupation consistent 
with her education as a registered nurse and occupational 
experience if she chooses.  Moreover, primarily because of this 
VA examiner's opinion, the RO subsequently in May 2009 denied her 
claim for a total disability rating based on individual 
unemployability (TDIU).  So extra-schedular consideration is not 
warranted in this instance.  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-
96 (August 16, 1996).




ORDER

A higher 30 percent rating is granted for the cholecystectomy 
residuals, subject to the statutes and regulations governing the 
payment of VA compensation.

A separate 10 percent initial rating also is granted for the 
abdominal scar, another residual of the cholecystectomy, subject 
to the statutes and regulations governing the payment of VA 
compensation.

Also, a higher 50 percent rating is granted for the sinusitis, 
subject to the statutes and regulations governing the payment of 
VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


